NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-2850
                                   ________________

                                   ZIBA MONFARED,

                                                  Appellant
                                             v.

ST. LUKE’S UNIVERSITY HEALTH NETWORK; ST. LUKE’S PHYSICIAN GROUP
    INC. FKA St. Luke’s Health Services Inc.; NAZARETH FAMILY PRACTICE

                                   ________________

                      Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-15-cv-04017)
                     District Judge: Honorable Joseph F. Leeson, Jr.
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 15, 2019

          Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                              (Opinion filed: May 10, 2019)
                                  ________________

                                       OPINION *
                                   ________________

AMBRO, Circuit Judge




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Dr. Ziba Monfared worked as a physician in Nazareth, Pennsylvania, for St.

Luke’s University Health Network, St. Luke’s Physician Group, Inc., and Nazareth

Family Practice (collectively “St. Luke’s”) from May 2010 until her termination in

December 2014. Dr. Monfared brought retaliation claims against St. Luke’s under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., 42 U.S.C. § 1981, and

the Pennsylvania Human Relations Act, 43 PS. §§ 951 et seq. She alleged that it

terminated her after she complained about racially discriminatory and harassing remarks

by management.       St. Luke’s filed a Motion to Compel Arbitration arguing that the

dispute was covered by her employment agreement. 1 The District Court granted the



1
    The applicable provision of the employment agreement reads in full:

         Governing Law; Dispute Resolution

         This letter agreement shall be deemed to have been made and shall be construed and
         interpreted in accordance with the laws of the Commonwealth of Pennsylvania. In
         any equitable action for specific performance or injunctive relief, the parties hereby
         submit to the jurisdiction of the Court of Lehigh County, Commonwealth of
         Pennsylvania. Except for actions for specific performance or injunctive relief, if a
         dispute or claim should arise that does not get resolved through negotiation of the
         parties, the parties will attempt in good faith to resolve the dispute or claim by
         mediation administered by the American Arbitration Association (AAA) under its
         Employment Mediation Rules, before resorting to arbitration. . . . If the matter has
         not been resolved within sixty (60) days of the initiation of such procedure, or if
         either party refuses to participate in the mediation, the controversy shall be resolved
         by binding arbitration under the Employment Arbitration Rules of the AAA, by one
         neutral arbitrator. . . . THE ARBITRATOR SHALL NOT AWARD ANY PARTY
         PUNITIVE OR EXEMPLARY DAMAGES, AND EACH PARTY HEREBY
         IRREVICABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES. All costs
         of mediation or arbitration shall evenly be divided between the parties, exclusive of
         each party’s legal fees, each of which shall be borne by the party that incurs them.

J.A. at 4 (emphasis added; bold in text).

                                                2
motion, after which the matter proceeded to arbitration. 2 The arbitrator ultimately ruled

in favor of St. Luke’s, and the District Court confirmed this award and dismissed Dr.

Monfared’s claims. She now appeals, arguing that her claims were not subject to

arbitration under the contract.

       We apply plenary review over the District Court’s ruling on the motion to compel

arbitration, and we assess the motion to compel itself under the standard for summary

judgment in Federal Rule of Civil Procedure 56(a). Flintkote Co. v. Aviva PLC, 769 F.3d
215, 219 (3d Cir. 2014). Thus we view the facts in the light most favorable to the non-

moving party, and grant the motion only if there is no genuine dispute as to any material

fact and the movant—here St. Luke’s—is entitled to judgment as a matter of law. Id.

       The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1 et seq., “creates a body of

federal substantive law establishing and governing the duty to honor agreements to

arbitrate disputes.” Century Indem. Co. v. Certain Underwriters at Lloyd’s, London, 584
F.3d 513, 522 (3d Cir. 2009); see also Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983). To decide whether to compel arbitration under the FAA,

we first consider “whether there is a valid agreement to arbitrate between the parties.”

Flintkote Co., 769 F.3d at 220. If so, we then consider “whether the merits-based dispute

in question falls within the scope of that valid agreement.” Id.   Here, the parties agree

that Dr. Monfared’s employment contract contained a valid arbitration agreement. See




2
 The record does not reflect whether, in accord with the terms of the employment
contract, the parties engaged in mediation before proceeding to arbitration. As the parties
have not discussed the question of mediation, we presume it does not affect our analysis.
                                             3
Appellant’s Br. at 15–16. The only question, therefore, is whether her claims are within

the scope of that agreement.

       “In determining whether the particular dispute falls within a valid arbitration

agreement’s scope, ‘there is a presumption of arbitrability[.]’” Century Indem. Co., 584
F.3d at 524 (quoting AT & T Techs., Inc. v. Comm. Workers of Am., 475 U.S. 643, 650

(1986)). This presumption applies whenever a contract has an arbitration clause and is

“particularly applicable where the clause is [] broad.” AT & T Techs., Inc., 475 U.S. at

650. When the presumption applies, “a court may not deny a motion to compel

arbitration ‘unless it may be said with positive assurance that the . . . arbitration clause is

not susceptible of an interpretation that covers the dispute.’” Cup v. Ampco Pittsburgh

Corp., 903 F.3d 58, 64–65 (3d Cir. 2018) (quoting AT & T Techs., Inc., 475 U.S. at 650).

In relevant part, the contract here reads:

       Except for actions for specific performance or injunctive relief, if a dispute
       or claim should arise that does not get resolved through negotiation of the
       parties, the parties will attempt in good faith to resolve the dispute or claim
       by mediation administered by the American Arbitration Association (AAA)
       under its Employment Mediation Rules, before resorting to arbitration.

J.A. at 4. Dr. Monfared argues that this language is limited to disputes over the

interpretation of the letter agreement itself, because an earlier sentence in the same

section of the contract states that “[t]his letter agreement shall be deemed to have been

made and shall be construed and interpreted in accordance with the laws of the

Commonwealth of Pennsylvania.” She notes that, unlike many arbitration agreements,

hers does not include language referring to “any claim arising from” her employment, or

the like.

                                               4
       We do not agree. It does not appear that any federal court has addressed an

arbitration agreement with language similar to this one. But in light of the presumption

in favor of arbitrability, we think the phrase “if a dispute or claim should arise” is best

understood as functionally equivalent to more standard language that would expressly

sweep in any claim relating to Dr. Monfared’s employment. The only textual exclusion

applies only to actions for specific performance or injunctive relief. And it does not

make sense to view the entire section at issue as limited to the interpretation of the

contract itself. The section includes effectively three provisions: a choice-of-law

provision stating that Pennsylvania law shall apply to the construction of the contract; a

forum selection clause providing for jurisdiction in the Lehigh County court; and the

arbitration provision. The choice-of-law provision is naturally limited to interpretation of

the contract, and this does not reflect on the neighboring provisions, which address

separate concerns.

      Thus we affirm.
_______________________________




                                              5